Citation Nr: 1743668	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-52 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1956 to September 1958.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran has manifested no worse than Level II hearing acuity in the left ear and Level I hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the current disability rating.

Service connection for bilateral hearing loss was established in a December 2009 rating decision.  At that time, the Veteran was assigned a noncompensable (0 percent) rating effective March 30, 2009.  The Veteran appealed this initial rating for bilateral hearing loss in a notice of disagreement submitted in January 2010.  An SOC was issued in May 2010.  No timely VA Form 9 or other substantive appeal was submitted, so the RO closed the appeal.  A letter from Dr. "M.S." was submitted in June 2010, which was during the appeal but the letter merely stated that the Veteran's rating should reflect that his hearing loss was due to service.  Although the letter referred to a rating, it is not relevant as all ratings in all cases are only assigned because service connection has been established.  In October 2015, the Veteran filed a claim for bilateral hearing loss, and a rating decision, continuing the Veteran's noncompensable rating, was issued in February 2016.  The claim was perfected in September 2016 and certified to the Board in March 2017.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.

The Veteran was afforded VA audiology examinations in November 2009 and December 2015.  The November 2009 examination revealed left ear auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz as 5, 30, 65, and 65, respectively; for the right ear, auditory thresholds in the same frequencies were recorded as 15, 20, 55, and 60, respectively.  Average loss in the left ear was 41, and average loss in the right ear was 38.  Speech recognition ability was 96 percent in both ears.  The results of this examination corresponded to Level I hearing in the right ear and Level I hearing in the left ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

The December 2015 examination revealed left ear auditory thresholds in the frequencies 1000, 2000, 3000, and 4000 Hertz as 5, 35, 70, and 75, respectively; for the right ear, auditory thresholds in the same frequencies were recorded as 15, 35, 55, and 65, respectively.  Average loss in the left ear was 46, and average loss in the right ear was 43.  Speech recognition ability was 88 percent in the left ear and 92 percent in the right ear.  The results of this examination corresponded to Level II hearing in the left ear and Level I hearing in the right ear.  38 C.F.R. § 4.85(b).  When these values are applied to Table VII, a noncompensable disability rating is assigned.  38 C.F.R. § 4.85.

The December 2015 examination report indicates a diagnosis of sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in both the right and left ear, noting that the Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes.  The report notes that this can occur when the auditory thresholds are greater than 25 dB at one or more frequencies in the 500 to 4000 Hertz range.  The examiner noted that the Veteran's hearing loss does not impact ordinary conditions of daily life, including the ability to work.  As to remarks, no response was provided.  There was a response provided with regard to tinnitus so the Board concludes that the Veteran simply did not indicate that his hearing loss resulted in anything unusual as far as functional limitations.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  Based on the audiometric findings, however, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have pure tone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a pure tone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 Hertz.

Based on these results, the Board concludes that a compensable rating for the Veteran's bilateral hearing loss is not warranted.  It is apparent that the assigned noncompensable disability evaluation for the appeal period for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for his bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, DC 6100.

The Board has considered the statements made by the Veteran, his private physician, his employer, and his spouse, regarding the Veteran's hearing loss and the impact it has on the Veteran's work and daily life.  The Veteran submitted a letter in March 2010 regarding his hearing aids and states that his hearing aids solve most, but not all, of his hearing problems.  In March 2010, the Veteran's spouse provided a letter which indicates that even with the hearing aids, the Veteran's hearing is only slightly improved.  The examiner indicated that she had reviewed the claims file and this evidence was part of the claims file at the time of the examination.  I

The Board has considered the Veteran's statements, made through his representative, that he believes his hearing loss has increased in severity and that he has been personally impacted by his hearing loss, having lived with the impairment for so long.  The Board has also considered the Veteran's assertions that the VA examination did not consider his reports of difficulty hearing conversations while in crowds and having to increase the volume on the television and radio.  The assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  This argument is one best described as seeking an extraschedular evaluation under 38 C.F.R. § 3.321(b).  However, there is nothing in the record to indicate that he has any symptom of his hearing loss that is not contemplated by the rating schedule, or that his hearing loss has resulted in marked interference with employment or in frequent hospitalizations or any factor of like kind.  As such, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss, and the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


